Citation Nr: 1745128	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  12-33 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to the minimum compensable rating due to pain for degenerative arthritis of the left knee for the period prior to March 4, 2013.

2. Entitlement to an effective date prior to June 29, 2015 for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to June 2008.

These matters come to the Board of Veterans' Appeals (Board) from June 2010 and November 2016 rating decisions by the Department of Veterans Affairs (VA).  Jurisdiction is retained by the Regional Office in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge in January 2016 at a video conference Board hearing on the issue of the left knee.  The transcript is of record.  

The Board denied the Veteran's claim for an increased rating for his left knee in May 2016.  In March 2017, the parties submitted a joint motion for partial remand (JMR) vacating only the denial of a minimal compensable rating for the left knee prior to March 4, 2013.  The Court of Appeals for Veterans Claims granted that JMR and the case has returned for consideration of the remanded issue.

Concurrently with the JMR, the Veteran perfected an appeal on the effective date issue for PTSD.  As the Veteran did not request a hearing on that issue, they have been joined for a single decision.


FINDINGS OF FACT

1. The Veteran's report of painful knees was corroborated by objective evidence from August 20, 2008, but no earlier.

2. The Veteran first filed for PTSD on June 29, 2015.


CONCLUSIONS OF LAW

1. The criteria for a minimum compensable rating from August 20, 2008 to March 4, 2013, but no earlier, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003 (2016).

2. The criteria for an effective date prior to June 29, 2015 have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Minimum Rating

The Veteran has been rated under diagnostic code 5019 for bursitis.  Diagnostic code 5019 instructs the rater to rate the Veteran under diagnostic code 5003 for arthritis, degenerative.  Under diagnostic code 5003, the Veteran shall be "rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The Board previously denied a compensable rating under the limitation of motion diagnostic codes, and the JMR did not disturb that rating.  Instead, the JMR addressed the second part of diagnostic code 5003, which states that when "the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is appropriate for . . . limitation of motion . . . objectively confirmed by findings such as . . . satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  This minimum rating is to be read in conjunction with 38 C.F.R. § 4.59, which states that "actually painful . . . joints [are] entitled to at least the minimum compensable rating for the joint."

The Court of Appeals for Veterans Claims has ruled that these regulations combine to require, among other things that that the Veteran's pain "must be corroborated by a person other than the veteran based upon that person's observations."   Petitti v. McDonald, 27 Vet. App. 415, 427 (2015).  The Court expanded on this, holding that "a claimant's assertion of painful joints, confirmed by a VA examiner's statement that the claimant has a history of 'recurrent' joint pain, is satisfactory evidence of painful motion."  Id. at 428-29.  

An August 20, 2008 treatment record noted that the Veteran experienced pain through the range of motion of the knee.  A VA examiner in April 2010 noted a history of joint pain in every day usage, but found no joint pain during the examination.  The Veteran's medical records indicated in March 2013 that the Veteran had pain during walking.  This evidence is scant, but it contains the type of confirmation that the Court in Petitti considered sufficient, namely a doctor observing pain and then an examiner adopting a history of painful motion.  Thus, the Veteran is entitled to a minimum evaluation, at least from the August 20, 2008 evaluation.

The claim prior to August 20, 2008, however, must still be denied.  Not only did the Veteran report at the August 20, 2008 evaluation that his pain had started only a few days earlier, but there is no third-party evidence of the Veteran's pain prior to that date.  Accordingly, even if the Veteran claimed pain prior to that date, it could not be corroborated.  A minimum evaluation prior to August 20, 2008 must be denied.

Effective Date

Unless specifically provided otherwise, the effective date of an award of compensation shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability, and the mere presence of medical evidence of a condition does not establish intent on the part of the Veteran to seek service connection.  Brannon v. West, 12 Vet. App. 32, 35 (1998).
 
A claim or an application is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Intent to apply for benefits is an essential element of any claim, whether formal or informal.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006).  The mere existence of medical records generally cannot be construed as an informal claim.  Id. at 504.  

The Veteran appeals his June 29, 2015 effective date for PTSD.  His claim for PTSD was received on June 29, 2015.  He does not dispute the date of his claim.  Rather, he states that he is entitled to an earlier effective date because (1) the onset of his PTSD was earlier; (2) he told medical personnel about his PTSD prior to military retirement; and (3) he needed to obtain service records to prove his stressor.  The Veteran requests an effective date of July 1, 2008, which is the day after his retirement date.

As to point (1), the Veteran's PTSD disability may well have arose during service, but Congress has explicitly prohibited VA from awarding disability benefits for a period prior to the date that the Veteran filed his claim except in very limited circumstances.  As explained below, those circumstances do not apply here.  Even if the Veteran had PTSD for years, until he filed his claim, he could not accrue benefits.  

With respect to point (2), the Veteran's disclosure to military or civilian doctors about a condition does not constitute a claim.  His disclosure was not made with the intent to apply for benefits.  Disclosure to a doctor indicates intent to seek treatment for a problem, but does not indicate that the Veteran was attempting to obtain VA benefits.  As the Veteran did not disclose the condition as part of an attempt to seek VA benefits, the disclosure cannot constitute an earlier claim.

As to point (3), it is unfortunate that the Veteran believed that he needed to obtain his service records before filing his claim.  Veterans are entitled to file a claim with only their statements to preserve their claim date, and submit evidence later for consideration.  VA also typically has an obligation to obtain relevant service records on the Veteran's behalf after a claim has been filed.  The rules permitted the Veteran to file the day after service for his PTSD, even if the Veteran believed otherwise.  The law, however, does not make exceptions for misunderstandings.

Because the Veteran's claim for PTSD was not received until June 29, 2015, and because Congress has limited the earliest effective date to the date of the claim, the Veteran's request for an earlier effective date must be denied.

The Board acknowledges that the Veteran previously was awarded an effective date that was before the date of his claim for some of his other disabilities.  This was due to a congressionally created exception to the general rule that states that if the Veteran's claim is filed within one year of separation, his effective date will be the day following separation.  See 38 U.S.C.A. § 5110(a).  Because the Veteran did not file his PTSD claim until several years after separation, however, this exception does not apply.  Because the exception does not apply, the general rule prohibits an earlier effective date.  


ORDER

Entitlement to the minimum compensable rating due to pain for degenerative arthritis of the left knee is granted for the period from August 20, 2008 to March 4, 2013, but no earlier, subject to the regulations governing the payment of awards.

Entitlement to an effective date prior to June 29, 2015 for PTSD is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


